          Case 2:20-mj-02910-DUTY Document 23 Filed 07/20/20 Page 1 of 1 Page ID #:219
MACK E. JENKINS (Cal. Bar No. 242101)
Assistant United States Attorney
1500 United States Courthouse
312 North Spring Street
Los Angeles, California 90012


                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,                                   CASE NUMBER:

                                                                                2:20-MJ-2910
                                             PLAINTIFF(S)
                             v.
JOSE LUIS HUIZAR                                                     NOTICE OF MANUAL FILING
                                                                           OR LODGING
                                           DEFENDANT(S).

PLEASE TAKE NOTICE:
       Pursuant to Local Rule 5-4.2, the following document(s) or item(s) are exempt from electronic filing,
and will therefore be manually ✔ Filed          Lodged : (List Documents)
1) Government's Response to Defendant Jose Luis Huizar's Second Ex Parte Application for an Order
Appointing the Office of the Federal Public Defender as Counsel;
2) Government's Ex Parte Application to Seal;
3) Proposed Order to Seal




Reason:
 ✔        Under Seal
          In Camera
          Items not conducive to e-filing (i.e., videotapes, CDROM, large graphic charts)
          Per Court order dated:
          Other:




July 20, 2020                                                 Mack E. Jenkins
Date                                                          Attorney Name
                                                              Plaintiff, United States of America
                                                              Party Represented


Note: File one Notice of Manual Filing or Lodging in each case, each time you manually submit a document(s).
G-92 (05/15)                             NOTICE OF MANUAL FILING OR LODGING
